Exhibit 10.2












FIRST NORTHWEST BANCORP


2020 EQUITY INCENTIVE PLAN






Effective May 5, 2020










































--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
Article 1
ESTABLISHMENT AND PURPOSE
4
1.1


Establishment
4
1.2


Purpose
4
1.3


Prior Plan
4
Article 2
DEFINITIONS
4
2.1


Defined Terms
4
2.2


Number
8
Article 3
ADMINISTRATION
8
3.1


General
8
3.2


Composition of the Committee
8
3.3


Authority of the Committee
8
3.4


Action by the Committee
8
3.5


Liability of Committee Members
9
3.6


Costs of Plan
9
Article 4
DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN
9
4.1


Duration of the Plan
9
4.2


Shares Subject to the Plan
9
4.3


Reservation of Shares
9
Article 5
ELIGIBILITY
9
Article 6
AWARDS
9
6.1


Types of Awards
9
6.2


General
10
6.3


Nonuniform Determinations
10
6.4


Award Agreements
10
6.5


Provisions Governing All Awards
10
6.6


Performance Goals
11
6.7


Maximum Awards to Non-Employee Board Directors
12
Article 7
OPTIONS
12
7.1


Types of Options
12
7.2


General
12
7.3


Option Price
12
7.4


Option Term
12
7.5


Time of Exercise
12
7.6


Effect of Change in Control
12
7.7


Special Rules for Incentive Stock Options
13
7.8


Restricted Shares
13
Article 8
STOCK APPRECIATION RIGHTS
13
8.1


General
13
8.2


Nature of Stock Appreciation Right
13
8.3


Exercise
13
8.4


Form of Payment
14
8.5


Effect of Change in Control
14
Article 9
RESTRICTED AWARDS
14
9.1


Types of Restricted Awards
14
9.2


General
14



- 2 -



--------------------------------------------------------------------------------



9.3


Restriction Period
14
9.4


Forfeiture
15
9.5


Settlement of Restricted Awards.
15
9.6


Rights as a Shareholder
15
9.7


Effect of Change in Control
15
Article 10
PERFORMANCE SHARE AWARDS
16
10.1


General
16
10.2


Nature of Performance Shares
16
10.3


Performance Period
16
10.4


Performance Measures
16
10.5


Payment.
16
10.6


Effect of Change in Control
16
Article 11
DIVIDEND EQUIVALENTS
16
Article 12
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.
17
12.1


Plan Does Not Restrict the Company
17
12.2


Mandatory Adjustment
17
12.3


Adjustments by the Committee
17
Article 13
AMENDMENT AND TERMINATION
17
13.1


Amendment of Plan
17
13.2


Contemplated Amendments
17
13.3


No Impairment of Rights
17
13.4


Amendment of Awards
18
13.5


No Repricings or Underwater Buyouts
18
Article 14
MISCELLANEOUS
18
14.1


Tax Withholding
18
14.2


Unfunded Plan
18
14.3


Payments to Trust
18
14.4


Fractional Shares
18
14.5


Annulment of Awards
19
14.6


Engaging in Competition With the Company
19
14.7


Other Benefit and Compensation Programs
19
14.8


Securities Law Restrictions
19
14.9


Continuing Restriction Agreement
19
14.10


Governing Law
19



































- 3 -



--------------------------------------------------------------------------------



FIRST NORTHWEST BANCORP
2020 EQUITY INCENTIVE PLAN




ARTICLE 1.
ESTABLISHMENT AND PURPOSE


1.1    Establishment. First Northwest Bancorp ("the Company"), hereby
establishes the First Northwest Bancorp 2020 Equity Incentive Plan (the "Plan"),
effective on the Effective Date.


1.2    Purpose. The purpose of the Plan is to promote and advance the interests
of the Company and its shareholders by enabling the Company to attract, retain,
and reward key employees and directors of the Company and its Affiliates. It is
also intended to strengthen the mutuality of interests between such employees
and directors and the Company's shareholders. The Plan is designed to serve
these purposes by authorizing equity‑based incentive awards to provide
Participants a proprietary interest in pursuing the long‑term growth,
profitability, and financial success of the Company.


1.3    Prior Plan. The Plan will be separate from the First Northwest Bancorp
2015 Equity Incentive Plan (the "Prior Plan"). The adoption of the Plan will
neither affect nor be affected by the continued existence of the Prior Plan,
except that after the Effective Date of the Plan, no further Awards will be
granted under the Prior Plan.
ARTICLE 2.
DEFINITIONS


2.1    Defined Terms. For purposes of the Plan, the following terms have the
meanings set forth below:
"Affiliate" means any "parent corporation" or "subsidiary corporation" of the
Company, as those terms are defined in Section 424(e) and (f), respectively, of
the Code.
"Award" means an award or grant made to a Participant of Options, Stock
Appreciation Rights, Restricted Awards, or Performance Share Awards pursuant to
the Plan.
"Award Agreement" means an agreement as described in Section 6.4 of the Plan.
"Bank" means First Federal Savings and Loan Association of Port Angeles.
"Board" means the Board of Directors of the Company.
"Change in Control" means a change in the ownership or effective control of the
Company or the Bank or a change in the ownership of a substantial portion of the
assets of the Company or the Bank, as defined in Treasury
Regulation § 1.409A‑3(i)(5) or in subsequent regulations or other guidance
issued by the Internal Revenue Service; provided, however, that (a) an internal
reorganization of the Company or an Affiliate or (b) the placement of an
Affiliate into receivership or conservatorship by the Federal Deposit Insurance
Corporation shall not constitute a "Change in Control." For purposes of
illustration, a Change in Control generally occurs on the date that:
(i)    Any one person, or more than one person acting as a group, acquires
ownership of the Company's or the Bank's stock that, together with stock already
held by the person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the Company's stock or the Bank's stock;


- 4 -



--------------------------------------------------------------------------------



(ii)    Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12‑month period ending on the date of the most recent
acquisition), ownership of the Company's stock or the Bank's stock that
constitutes 35 percent or more of the total voting power of the Company's stock
or the Bank's stock;
(iii)    A majority of members of the Board is replaced during any 12‑month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board or the Bank's board of directors, as applicable,
before the date of the appointment or election; or
(iv)    Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12‑month period ending on the date of the most recent
acquisition), assets from the Company or the Bank that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the Company's assets or the Bank's assets immediately before the
acquisition.
"Change in Control Date" means the first date following the Grant Date on which
a Change in Control has actually occurred.
"Code" means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute, together with rules, regulations, and
interpretations promulgated thereunder. Where the context so requires, any
reference to a particular Code section will be construed to refer to the
successor provision to such Code section.
"Company" means First Northwest Bancorp, a Washington corporation, or any
successor corporation.
"Committee" means the committee appointed by the Board to administer the Plan as
provided in Article 3 of the Plan.
"Common Stock" means the common stock of the Company.
"Continuing Restriction" means a Restriction contained in Sections 6.5(j), 15.5,
15.6, 15.8, and 15.9 of the Plan and any other Restrictions expressly designated
by the Committee in an Award Agreement as a Continuing Restriction.
"Continuous Service" means (a) for employees of the Company or an Affiliate, the
absence of any interruption or termination of service as an employee and (b) for
Non-Employee Board Directors and Non-Employee Affiliate Directors, the absence
of any interruption, removal, termination, or other cessation of service as a
Non-Employee Board Director or Non-Employee Affiliate Director. An employee's
Continuous Service is not considered interrupted in the case of a leave of
absence or other time away from work during which Continuous Service is not
considered interrupted in accordance with Company policies.
"Disability" means the condition of being permanently "disabled" within the
meaning of Section 22(e)(3) of the Code, namely being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
However, the Committee may change the foregoing definition of "Disability" or
may adopt a different definition for purposes of specific Awards.
"Effective Date" means the date on which the Plan is approved by the
shareholders of the Company.


- 5 -



--------------------------------------------------------------------------------



"Exchange Act" means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor statute. Where the context so
requires, any reference to a particular section of the Exchange Act, or to any
rule promulgated under the Exchange Act, will be construed to refer to successor
provisions to such section or rule.
"Fair Market Value" means, on any given day, the closing market price of the
Common Stock. In the event the Common Stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the Fair Market
Value will be determined by the Committee, including valuation by an independent
appraisal that satisfies the requirements of Code Section 401(a)(28)(C) as of a
date that is no more than 12 months before the date of the transaction for which
the appraisal is used (e.g., the Grant Date of an Award) or such other
reasonable valuation method acceptable under Treasury Regulation
Section 1.409A-1(b)(5)(iv).
"Grant Date" means the date of grant of an Award.
"Incentive Stock Option" or "ISO" means any Option granted pursuant to the Plan
that is intended to be and is specifically designated in its Award Agreement as
an "incentive stock option" within the meaning of Section 422 of the Code.
"Non-Employee Affiliate Director" means a member of the board of directors of an
Affiliate who is neither an employee of the Company or an Affiliate nor a member
of the Board.
"Non-Employee Board Director" means a member of the Board who is not an employee
of the Company or any Affiliate.
"Nonqualified Option" or "NQO" means any Option granted pursuant to the Plan
that is not an Incentive Stock Option.
"Option" means an ISO or an NQO.
"Participant" means an employee of the Company or an Affiliate, a Non‑Employee
Board Director, or a Non‑Employee Affiliate Director who is granted an Award
under the Plan.
"Performance Goals" means goals approved by the Committee pursuant to
Section 6.6 of the Plan.
"Performance Period" means a period of time over which performance is measured.
"Performance Share" means a Share or Share unit having a value equal to a Share
that is the unit of measure by which is expressed the value of a Performance
Share Award as determined under Article 10 of the Plan.
"Performance Share Award" means an Award granted under Article 10 of the Plan.
"Plan" means this First Northwest Bancorp 2020 Equity Incentive Plan, as set
forth in this document and as it may be amended from time to time.
"Reporting Person" means a Participant who is subject to the reporting
requirements of Section 16(a) of the Exchange Act.
"Restricted Award" means a Restricted Share or a Restricted Stock Unit granted
pursuant to Article 9 of the Plan.


- 6 -



--------------------------------------------------------------------------------



"Restricted Share" means an Award described in Section 9.1(a) of the Plan.
"Restricted Stock Unit" or "RSU" means an Award of units representing Shares
described in Section 9.1(b) of the Plan.
"Restriction" means a provision in the Plan or in an Award Agreement that limits
the exercisability or transferability, or governs the forfeiture, of an Award or
the Shares, cash, or other property payable pursuant to an Award.
"Restriction Period" means a designated period pursuant to the provisions of
Section 9.3 of the Plan.
"Retirement" means, subject to the terms of an Award, (a) in the case of an
Employee, the termination of Continuous Service, other than a Termination for
Cause, after the Participant has attained age 65, and (b) with respect to
Non-Employee Board Directors and Non-Employee Affiliate Directors, the
termination of Continuous Service after reaching normal retirement age as
established by the Company, other than a Termination for Cause.
However, the Committee may change the foregoing definition of "Retirement" or
may adopt a different definition for purposes of specific Awards.
"Share" means a share of Common Stock.
"Stock Appreciation Right" or "SAR" means an Award to benefit from the
appreciation of Common Stock granted pursuant to the provisions of Article 8 of
the Plan.
"Termination for Cause" means termination upon an intentional failure to perform
stated duties, a breach of fiduciary duty involving personal dishonesty which
results in material loss to the Company or one of its Affiliates or a willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or a final cease-and-desist order which results in material
loss to the Company or one of its Affiliates. No act or failure to act on a
Participant's part shall be considered willful unless done, or omitted to be
done, not in good faith and without reasonable belief that the action or
omission was in the best interests of the Company. Notwithstanding the above, if
a Participant is subject to a different definition of termination for cause in
an employment or severance or similar agreement with the Company or any
Affiliate, such other definition shall control.
"Vest," "Vesting," or "Vested" means:
(a)    In the case of an Award that requires exercise, to be or to become
immediately and fully exercisable and free of all Restrictions (other than
Continuing Restrictions);
(b)    In the case of an Award that is subject to forfeiture, to be or to become
nonforfeitable, freely transferable, and free of all Restrictions (other than
Continuing Restrictions);
(c)    In the case of an Award that is required to be earned by attaining
specified Performance Goals, to be or to become earned and nonforfeitable,
freely transferable, and free of all Restrictions (other than Continuing
Restrictions); or
(d)    In the case of any other Award as to which payment is not dependent
solely upon the exercise of a right, election, or option, to be or to become
immediately payable and free of all Restrictions (except Continuing
Restrictions).


- 7 -



--------------------------------------------------------------------------------



2.2    Number. Except where otherwise indicated by the context, the definition
of any term in Section 2.1 in the singular also includes the plural, and vice
versa.


ARTICLE 3
ADMINISTRATION


3.1    General. The Plan will be administered by a Committee composed as
described in Section 3.2. The Board, at its discretion, may take any action that
the Committee may take under the Plan, and may delegate its authority to
administer the Plan, in each case, to the extent permitted by applicable law,
rules, and regulations. References to the Committee under the Plan will be
deemed to include a person acting within the scope of a delegation of authority
from the Committee.


3.2    Composition of the Committee. The Committee will be appointed by the
Board and will consist of not less than a sufficient number of Non‑Employee
Board Directors who meet the independence requirements set forth under the
corporate governance standards or listing rules of the national securities
exchange or quotation system, if any, on which the Common Stock is traded for
members of a committee charged with overseeing the compensation of officers as
defined in Rule 16a‑1 under the Exchange Act and who satisfy the definition of
"Non-Employee Director" set forth in Rule 16b‑3 under the Exchange Act. The
Board may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee, however caused, will be filled by the
Board. In the event that the Committee ceases to satisfy the requirements of
Rule 16b‑3, the Board will reconstitute the Committee as necessary to satisfy
such requirements.


3.3    Authority of the Committee. The Committee has full power and authority
(subject to such orders or resolutions as may be issued or adopted from time to
time by the Board) to administer the Plan in its sole discretion, including the
authority to:


(a)Construe and interpret the Plan and any Award Agreement;
(b)Promulgate, amend, and rescind rules and procedures relating to the
implementation of the Plan;
(c)Select the employees, Non‑Employee Board Directors, and Non‑Employee
Affiliate Directors who will be granted Awards;
(d)Determine the number and types of Awards to be granted to each such
Participant;
(e)Determine the number of Shares, or Share equivalents, to be subject to each
Award;
(f)Determine the Fair Market Value of Shares if no public trading market exists
for such Shares;
(g)Determine the option exercise price, purchase price, base price, or similar
feature for any Award;
(h)Accelerate Vesting of Awards and waive any Restrictions, subject to the
limitations set forth in Section 6.5(i) of the Plan;
(i)Determine whether the requirement of Continuous Service has been met by a
Participant; and
(j)Determine all the terms and conditions of all Award Agreements, consistent
with the requirements of the Plan.
Decisions of the Committee, or any delegate as permitted by the Plan, will be
final, conclusive, and binding on all Participants.
3.4    Action by the Committee. A majority of the members of the Committee will
constitute a quorum for the transaction of business. Action approved by a
majority of the members present at any meeting at which


- 8 -



--------------------------------------------------------------------------------



a quorum is present, or action in writing by all of the members of the
Committee, will be the valid acts of the Committee.


3.5    Liability of Committee Members. No member of the Committee will be liable
for any action or determination made in good faith with respect to the Plan, any
Award, or any Participant.


3.6    Costs of Plan. The costs and expenses of administering the Plan will be
borne by the Company.


ARTICLE 4
DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN


4.1    Duration of the Plan. The Plan is effective as of the Effective Date.
Unless terminated by the Board on an earlier date, the Plan will terminate
10 years after the Effective Date. Termination of the Plan will not affect
outstanding Awards.


4.2    Shares Subject to the Plan. The shares which may be made subject to
Awards under the Plan are Shares of Common Stock, which may be either authorized
and unissued Shares or reacquired Shares. Subject to adjustment pursuant to
Article 13, the maximum number of Shares for which Awards may be granted under
the Plan is 520,000, of which the maximum aggregate number of Shares for which
ISOs may be granted under the Plan is 520,000. If an Award under the Plan is
canceled or expires for any reason prior to having been fully Vested or
exercised by a Participant or is exchanged for other Awards, is otherwise
forfeited or terminated, or is payable or settled solely in cash, all Shares
covered by such Awards will be added back into the number of Shares available
for future Awards under the Plan. Notwithstanding the foregoing, in no event
will any of the following Shares again become available for other Awards:
(a) Shares tendered or withheld in respect of taxes, (b) Shares tendered or
withheld to pay the exercise price of Options, (c) Shares repurchased by the
Company from the Participant with the proceeds from the exercise of Options, and
(d) Shares underlying any exercised SARS. Shares issued in connection with
awards that are assumed, converted, or substituted pursuant to a merger,
acquisition, or similar transaction entered into by the Company shall not reduce
the number of Shares available for issuance under the Plan.


4.3    Reservation of Shares. The Company, during the term of the Plan and any
outstanding Awards, will at all times reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of the Plan.
ARTICLE 5
ELIGIBILITY


Officers and other key employees of the Company and its Affiliates (including
employees who may also be directors of the Company or an Affiliate),
Non‑Employee Board Directors, and Non-Employee Affiliate Directors who, in the
Committee's judgment, are or will be contributors to the long‑term success of
the Company, are eligible to receive Awards under the Plan.
ARTICLE 6
AWARDS


6.1    Types of Awards. The types of Awards that may be granted under the Plan
are:
a.Options governed by Article 7 of the Plan;
b.Stock Appreciation Rights governed by Article 8 of the Plan;
c.Restricted Awards governed by Article 9 of the Plan; and
d.Performance Share Awards governed by Article 10 of the Plan.


- 9 -



--------------------------------------------------------------------------------



In the discretion of the Committee, any Award may be granted alone, in addition
to, or in tandem with other Awards under the Plan.
6.2    General. Subject to the limitations of the Plan, the Committee may cause
the Company to grant Awards to such Participants, at such times, of such types,
in such amounts, for such periods, with such option exercise prices, purchase
prices, or base prices, and subject to such terms, conditions, limitations, and
restrictions, as the Committee, in its discretion, deems appropriate. A
Participant may receive more than one Award and more than one type of Award
under the Plan.


6.3    Nonuniform Determinations. The Committee's determinations under the Plan
or under one or more Award Agreements, including, without limitation, (a) the
selection of Participants to receive Awards, (b) the type, form, amount, and
timing of Awards, (c) the terms of specific Award Agreements, and (d) elections
and determinations made by the Committee with respect to exercise or payments of
Awards, need not be uniform and may be made by the Committee selectively among
Participants and Awards, whether or not Participants are similarly situated.


6.4    Award Agreements. Each Award will be evidenced by a written agreement (an
"Award Agreement") between the Company and the Participant. Award Agreements
may, subject to the provisions of the Plan, contain any provision approved by
the Committee.


6.5    Provisions Governing All Awards. All Awards are subject to the following
provisions:


a.Alternative Awards. If any Awards are designated in their Award Agreements as
alternative to each other, the exercise of all or part of one Award will
automatically cause an immediate equal (or pro rata) corresponding termination
of the other alternative Award or Awards.
b.Rights as Shareholders. Except as provided in Section 9.6 below, no
Participant will have any rights of a shareholder with respect to Shares subject
to an Award until such Shares are issued in the name of the Participant,
including the right to receive cash dividends or dividend equivalents.
c.Employment Rights. Neither the adoption of the Plan nor the granting of any
Award confers on any person the right to continued employment with the Company
or any Affiliate or the right to remain as a director of the Company or any
Affiliate, as the case may be, nor does it interfere in any way with the right
of the Company or an Affiliate to terminate such person's employment or to
remove such person as a director at any time for any reason, or for no reason,
with or without cause.
d.Restriction on Transfer. Unless otherwise expressly provided in an individual
Award Agreement, each Award (other than Restricted Shares after they Vest) will
not be transferable other than by will or the laws of descent and distribution
and each Award will be exercisable (if exercise is required), during the
lifetime of the Participant, only by the Participant or, in the event the
Participant becomes legally incompetent, by the Participant's guardian or legal
representative. Notwithstanding the foregoing, any Award may be surrendered to
the Company pursuant to Section 6.5(g).
e.Termination of Continuous Service. The terms and conditions under which an
Award may be exercised, if at all, after the termination of a Participant's
Continuous Service will be determined by the Committee and specified in the
applicable Award Agreement.
f.Limitation on Change in Control Vesting. Notwithstanding any other provision
of this Plan, Awards will become Vested in connection with a Change in Control
only if, or to the extent, such acceleration in the Vesting of the Awards does
not result in an "excess parachute payment" within the meaning of
Section 280G(b) of the Code.
g.Payment of Purchase Price and Withholding. The Committee, in its discretion,
may include in any Award Agreement a provision permitting the Participant to pay
(x) the purchase or option exercise price, if any, for the Shares or other
property issuable pursuant to the Award, or (y) the Participant's federal,
state, or local tax withholding obligations with respect to such issuance (which
in


- 10 -



--------------------------------------------------------------------------------



no event may exceed the amount calculated based on the maximum individual tax
rates in the jurisdiction applicable to the Participant), in whole or in part,
by one or more of the following methods; provided, however, that the
availability of any one or more methods of payment may be suspended from time to
time if the Committee determines that the use of such payment method would
result in adverse financial accounting treatment for the Company or a violation
of laws or regulations applicable to the Company:
i.By delivering cash or a check;
ii.By delivering previously owned Shares (excluding Restricted Shares that have
not Vested);
iii.By reducing the number of Shares or other property otherwise Vested and
issuable pursuant to the Award (other than Awards of ISOs);
iv.In the event Shares are publicly traded, by delivery (in a form approved by
the Committee) of an irrevocable direction to a securities broker acceptable to
the Committee (subject to the provisions of any applicable statute or rule), to
sell Shares subject to the Award and to deliver all or a part of the sale
proceeds to the Company; or
v.In any combination of the foregoing or in any other form approved by the
Committee.
Shares withheld or surrendered as described above will be valued based on their
Fair Market Value on the date of the transaction. Any Shares withheld or
surrendered with respect to a Reporting Person will be subject to such
additional conditions and limitations as the Committee may impose to comply with
the requirements of the Exchange Act.
h.Service Periods. At the time of granting an Award, the Committee may specify,
by resolution or in the Award Agreement, the period or periods of service
performed or to be performed by the Participant in connection with the grant of
the Award.
i.Minimum Vesting Period. Except upon the death or Disability of a Participant
or the occurrence of a Change in Control, no Award may Vest in whole or in part
before the one-year anniversary of the Grant Date; provided, however, that
Awards relating to up to an aggregate of 26,000 Shares may Vest in whole or in
part on the Grant Date or during the first year following the Grant Date.
j.Clawback/Recovery. All compensation pursuant to Awards granted under the Plan
will be subject to recoupment as required (i) by the Sarbanes-Oxley Act of 2002
or other applicable law or (ii) by any clawback policy that the Company is
required or the Board determines to adopt, including under the listing
standards, if any, of any national securities exchange or association on which
the Company's securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act. In addition, the
Committee may impose such other clawback, recovery, or recoupment provisions in
an Award Agreement as the Committee determines necessary or appropriate in its
sole discretion, including without limitation in the event the Participant
accepts employment with a competitor of the Company or otherwise competes with
the Company. No recovery of compensation under such a clawback policy will be an
event giving rise to a right to resign for "good reason" or "constructive
termination" (or similar term) under any agreement with the Company or an
Affiliate.


6.6    Performance Goals. In the event an Award is intended to be
performance-based, the Committee will establish Performance Goals for each
Performance Period on the basis of such criteria and to accomplish such
objectives as the Committee may from time to time select. Performance Goals may
be based on (a) performance criteria for the Company, an Affiliate, an operating
group, or a branch, (b) a Participant's individual performance, or (c) a
combination of both. Performance Goals may include objective and subjective
criteria. During any Performance Period, the Committee may adjust the
Performance Goals for such Performance Period as it deems equitable in
recognition of unusual or nonrecurring events affecting the Company, changes in
applicable tax laws or accounting principles, or such other factors as the
Committee may


- 11 -



--------------------------------------------------------------------------------



determine in its sole discretion. Prior to the payment of any Award intended to
be performance-based, the Committee must certify, which certification shall be
documented in writing, that applicable Performance Goals and any of the material
terms thereof were, in fact, satisfied.


6.7    Maximum Awards to Non-Employee Board Directors. Notwithstanding anything
to the contrary in this Plan, the value of all Awards awarded under this Plan
plus all other cash compensation paid by the Company to any Non-Employee Board
Director in any calendar year shall not exceed a total of $150,000, excluding
earnings accrued under deferred compensation plans. For the purpose of this
limitation, the value of any Award shall be its grant date fair value, as
determined in accordance with ASC 718 or any successor provision but excluding
the impact of estimated forfeitures related to service-based vesting provisions.


ARTICLE 7
OPTIONS


7.1    Types of Options. Options granted under the Plan may be in the form of
Incentive Stock Options or Nonqualified Options. The grant of each Option and
the Award Agreement governing each Option will identify the Option as an ISO or
an NQO. In the event the Code is amended to provide for tax‑favored forms of
stock options other than or in addition to Incentive Stock Options, the
Committee may grant Options under the Plan meeting the requirements of such
forms of options. ISOs may not be awarded unless the Plan is approved by
shareholders within 12 months of adoption of the Plan.


7.2    General. All Options will be subject to the terms and conditions set
forth in Article 6 and this Article 7 and Award Agreements governing Options may
contain such additional terms and conditions, not inconsistent with the express
provisions of the Plan, as the Committee deems desirable.


7.3    Option Price. Each Award Agreement for Options will state the option
exercise price per Share of Common Stock purchasable under the Option, which may
not be less than 100 percent of the Fair Market Value of a Share on the Grant
Date for all Options.


7.4    Option Term. The Award Agreement for each Option will specify the term of
each Option as determined by the Committee; provided, however, that the term may
not exceed 10 years from the Grant Date of such Option.


7.5    Time of Exercise. The Award Agreement for each Option will specify, as
determined by the Committee:
a.The time or times when the Option becomes Vested and exercisable and whether
the Option becomes Vested in full or in graduated amounts based on:
(i) Continuous Service over a period specified in the Award Agreement,
(ii) satisfaction of Performance Goals or other criteria specified in the Award
Agreement, or (iii) a combination of Continuous Service and satisfaction of
Performance Goals or other criteria;
b.Such other terms, conditions, and restrictions as to when the Option may be
exercised as determined by the Committee; and
c.The extent, if any, to which the Option will remain exercisable after
termination of the Participant's Continuous Service.
Subject to Section 6.5(i), an Award Agreement for an Option may, in the
discretion of the Committee, provide whether, and to what extent, the time when
an Option becomes exercisable may be accelerated or otherwise modified in the
event of the death, Disability, or Retirement of the Participant.
7.6    Effect of Change in Control. If a Change in Control occurs prior to the
Vesting of all or a portion of an Award of Options that is outstanding on the
date of the Change in Control, and the Participant's


- 12 -



--------------------------------------------------------------------------------



Continuous Service is terminated involuntarily other than due to a Termination
for Cause during the 365-day period following the date of such Change in
Control, then the Vesting of any non-vested Award of Options shall be
accelerated to the date of termination of the Participant's Continuous Service.
Notwithstanding the preceding sentence, if at the effective time of the Change
in Control the successor, if any, to the Company's business and/or assets does
not either assume the outstanding Award of Options or replace the outstanding
Award of Options with an award that is determined by the Committee to be at
least equivalent in value to such outstanding Award on the date of the Change in
Control, then the Vesting of such outstanding Award shall be accelerated to the
Change in Control Date.


7.7    Special Rules for Incentive Stock Options. In the case of an Option
designated as an Incentive Stock Option, the terms of the Option and the Award
Agreement will conform with the statutory and regulatory requirements specified
pursuant to Section 422 of the Code, as in effect on the date such ISO is
granted, including but not limited to the following requirements:
a.Limited to Employees. ISOs may be granted only to employees of the Company or
an Affiliate;
b.Ten Percent Shareholders. In the case of any ISO granted to a Participant who,
as of the Grant Date, possesses or is treated as possessing more than 10 percent
of the total combined voting power of all classes of stock of the Company or any
Affiliate of the Company, the option exercise price may not be less than
110 percent of the Fair Market Value of a Share on the Grant Date and the ISO
may not remain exercisable after the expiration of five years from its Grant
Date; and
c.$100,000 Annual Limitation. In the event that Options intended to be ISOs are
granted to a Participant in excess of the $100,000 annual limitation set forth
in Code Section 422(d)(1), the Options will be bifurcated so that the Options
will be ISOs to the maximum extent allowable under that limitation and will be
NQOs as to any excess over that limitation.


7.8    Restricted Shares. In the discretion of the Committee, the Shares
issuable upon exercise of an Option may have restrictions similar to Restricted
Awards if so provided in the Award Agreement for the Option.


ARTICLE 8
STOCK APPRECIATION RIGHTS


8.1    General. Stock Appreciation Rights are subject to the terms and
conditions set forth in Article 6 and this Article 8 and Award Agreements
governing Stock Appreciation Rights may contain such additional terms and
conditions, not inconsistent with the express terms of the Plan, as the
Committee deems desirable.


8.2    Nature of Stock Appreciation Right. A Stock Appreciation Right is an
Award entitling a Participant to receive an amount equal to the excess (or, if
the Committee determines at the time of grant, a portion of the excess) of the
Fair Market Value of a Share of Common Stock on the date of exercise of the SAR
over the base price, as described below, on the Grant Date of the SAR,
multiplied by the number of Shares with respect to which the SAR is being
exercised. The base price will be designated by the Committee in the Award
Agreement for the SAR and may be the Fair Market Value of a Share on the Grant
Date of the SAR or such other higher price as the Committee determines. The base
price may not be less than the Fair Market Value of a Share on the Grant Date of
the SAR.


8.3    Exercise. A Stock Appreciation Right may be exercised by a Participant in
accordance with procedures established by the Committee. The Committee may also
provide that a SAR will be automatically exercised on one or more specified
dates or upon the satisfaction of one or more specified conditions.




- 13 -



--------------------------------------------------------------------------------



8.4    Form of Payment. Payment upon exercise of a Stock Appreciation Right may
be made in cash, in Shares, in other property, or in any combination of the
foregoing, or any other form as the Committee may determine.


8.5    Effect of Change in Control. If a Change in Control occurs prior to the
Vesting of all or a portion of an Award of SARs that is outstanding on the date
of the Change in Control, and the Participant's Continuous Service is terminated
involuntarily other than due to a Termination for Cause during the 365-day
period following the date of such Change in Control, then the Vesting of any
non-vested Award of SARs shall be accelerated to the date of termination of the
Participant's Continuous Service. Notwithstanding the preceding sentence, if at
the effective time of the Change in Control the successor, if any, to the
Company's business and/or assets does not either assume the outstanding Award of
SARs or replace the outstanding Award of SARs with an award that is determined
by the Committee to be at least equivalent in value to such outstanding Award on
the date of the Change in Control, then the Vesting of such outstanding Award
shall be accelerated to the Change in Control Date.




ARTICLE 9
RESTRICTED AWARDS


9.1    Types of Restricted Awards. Restricted Awards granted under the Plan may
be in the form of either Restricted Shares or Restricted Stock Units.


a.Restricted Shares. An Award of Restricted Shares is an Award of Shares subject
to such terms and conditions as the Committee deems appropriate, including,
without limitation, a requirement that the Participant forfeit such Restricted
Shares back to the Company upon termination of the Participant's Continuous
Service for specified reasons within a specified period of time or upon other
conditions, as set forth in the Award Agreement for such Restricted Shares. Each
Participant receiving Restricted Shares will be issued a stock certificate (or
other evidence of ownership on the books of the Company or the Company's duly
authorized transfer agent) in respect of such Shares, registered in the name of
such Participant, and will execute and deliver to the Company a stock power in
blank with respect to the Shares evidenced by such certificate, if any.
b.Restricted Stock Units. An Award of Restricted Stock Units is an Award of RSUs
(with each RSU having a value equivalent to one Share) granted to a Participant
subject to such terms and conditions as the Committee deems appropriate, and may
include a requirement that the Participant forfeit such RSUs upon termination of
Participant's Continuous Service for specified reasons within a specified period
of time or upon other conditions, as set forth in the Award Agreement for such
RSUs. The Committee will set the terms and conditions of the Award Agreement so
that the Award of RSUs will comply with or be exempt from Code Section 409A.


9.2    General. Restricted Awards are subject to the terms and conditions of
Article 6 and this Article 9 and Award Agreements governing Restricted Awards
may contain such additional terms and conditions, not inconsistent with the
express provisions of the Plan, as the Committee deems desirable.


9.3    Restriction Period. Award Agreements for Restricted Awards will provide
that the Shares subject to Restricted Awards may not be transferred, and may
provide that, in order for a Participant to Vest in such Restricted Awards, the
Participant's Continuous Service must not be terminated, subject to relief for
reasons specified in Section 9.7 or in the Award Agreement, for a period
commencing on the Grant Date of the Award and ending on such later date or dates
as the Committee may designate at the time of the Award (the "Restriction
Period"). During the Restriction Period, a Participant may not sell, assign,
transfer, pledge, encumber, or otherwise dispose of Shares received under a
Restricted Award. The Committee, in its sole


- 14 -



--------------------------------------------------------------------------------



discretion, may provide for the lapse of restrictions in installments during the
Restriction Period. Upon expiration of the applicable Restriction Period (or
lapse of Restrictions during the Restriction Period where the Restrictions lapse
in installments), the Participant will be entitled to settlement of the
Restricted Award or portion thereof, as the case may be.


9.4    Forfeiture. If a Participant's Continuous Service is terminated during
the Restriction Period for any reason other than reasons which may be specified
in an Award Agreement (such as death, Disability, or Retirement), the Award
Agreement may require that all non‑Vested Restricted Shares or RSUs previously
granted to the Participant be forfeited, except as provided in Section 9.7.


9.5    Settlement of Restricted Awards.


a.Restricted Shares. Upon Vesting of an Award of Restricted Shares, the
restrictive stock legend on certificates, if any, for such Shares noting
applicable Restrictions will be removed, the Participant's stock power, if any,
will be returned, any stop transfer instructions in the records of the Company
or its transfer agent will be removed, and the Shares will no longer be
Restricted Shares.
b.Restricted Stock Units. Upon Vesting of an Award of RSUs, a Participant is
entitled to receive payment in an amount equal to the aggregate Fair Market
Value of the Shares covered by such RSUs at the expiration of the applicable
Restriction Period. Payment in settlement of RSUs will be made as soon as
practicable following the conclusion of the applicable Restriction Period in
cash, in installments, in Restricted Shares, or in unrestricted Shares equal to
the number of RSUs, or in any other manner or combination as the Award Agreement
approved by the Committee, in its sole discretion, provides. A Participant shall
be paid with respect to the Participant's RSUs no later than the last date that
causes the payment to constitute a short-term deferral that is not subject to
Section 409A, unless the Award Agreement includes terms that comply with
Section 409A.


9.6    Rights as a Shareholder. Unless the Award Agreement provides otherwise, a
Participant will have, with respect to unforfeited Shares received under an
Award of Restricted Shares, the right to vote the Shares, including during the
applicable Restriction Period. Any cash dividends declared on the Common Stock
will, with respect to Restricted Shares before they have Vested, be accrued and
either paid to the Participant promptly following the Vesting of such Restricted
Shares or forfeited upon the forfeiture of such Restricted Shares as provided in
Section 9.4. Stock dividends issued with respect to non-Vested Shares granted
under a Restricted Award will be treated as additional Shares covered by the
Restricted Award and will be subject to the same Restrictions. A Participant
will have no rights as a shareholder with respect to an Award of RSUs until
Shares are issued to the Participant in settlement of the Award.


9.7    Effect of Change in Control. If a Change in Control occurs prior to the
Vesting of all or a portion of a Restricted Award that is outstanding on the
date of the Change in Control, and the Participant's Continuous Service is
terminated involuntarily other than due to a Termination for Cause during the
365-day period following the date of such Change in Control, then the Vesting of
any non-vested Restricted Award shall be accelerated to the date of termination
of the Participant's Continuous Service. Notwithstanding the preceding sentence,
if at the effective time of the Change in Control the successor, if any, to the
Company's business and/or assets does not either assume the outstanding
Restricted Award or replace the outstanding Restricted Award with an award that
is determined by the Committee to be at least equivalent in value to such
outstanding Award on the date of the Change in Control, then the Vesting of such
outstanding Award shall be accelerated to the Change in Control Date.


- 15 -



--------------------------------------------------------------------------------





ARTICLE 10
PERFORMANCE SHARE AWARDS


10.1    General. Performance Share Awards are subject to the terms and
conditions set forth in Article 6 and this Article 10 and Award Agreements
governing Performance Share Awards may contain such additional terms and
conditions, not inconsistent with the express terms of the Plan, as the
Committee deems desirable.




10.2    Nature of Performance Shares. Each Performance Share shall represent the
right of a Participant to receive an actual Share or Share unit having a value
equal to one Share.


10.3    Performance Period. At the time of each Performance Share Award, the
Committee shall establish, with respect to each such Award, a Performance Period
during which performance shall be measured. There may be more than one
Performance Share Award in existence with respect to a given Participant at any
one time, and Performance Periods may differ.


10.4    Performance Measures. Performance Shares shall be awarded to a
Participant and earned contingent upon the attainment of Performance Goals
established in accordance with Section 6.6.


10.5    Payment.
    
10.5.1 Following the end of the Performance Period, a Participant holding a
Performance Share Award will be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Shares, based on the achievement
of the Performance Goals for such Performance Period, as determined by the
Committee.
10.5.2    Payment of Performance Shares shall be made in cash or Shares, as
designated by the Committee in the Award Agreement. Payment shall be made in a
lump sum or in installments and shall be subject to such other terms and
conditions as shall be determined by the Committee. A Participant shall be paid
with respect to the Participant's Performance Shares no later than the last date
that causes the payment to constitute a short-term deferral that is not subject
to Section 409A, unless the Award Agreement includes terms that comply with
Section 409A.


10.6    Effect of Change in Control. If a Change in Control occurs prior to the
Vesting of all or a portion of an Award of Performance Shares that is
outstanding on the date of the Change in Control, the Award will become payable
in an amount calculated based on (a) achievement of all relevant Performance
Goals at the "target" level or (b) actual achievement of such Performance Goals
as of the date of the Change of Control, whichever calculation yields the higher
payment amount.


ARTICLE 11
DIVIDEND EQUIVALENTS


Any Awards may, at the discretion of the Committee, earn dividend equivalents.
In respect of any such Award which is outstanding on a dividend record date for
Common Stock, the Participant may be credited with an amount equal to the amount
of cash or stock dividends that would have been paid on the Shares covered by
such Award, had such covered Shares been issued and outstanding on such dividend
record date; provided that such dividend equivalents will be forfeited to the
extent that the Shares covered by such Award are forfeited. Subject to the
foregoing sentence, the Committee will establish such rules and procedures
governing the crediting of dividend equivalents, including the timing, form of
payment, and payment contingencies of such dividend equivalents, as it deems
appropriate or necessary.


- 16 -



--------------------------------------------------------------------------------



ARTICLE 12
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.


12.1    Plan Does Not Restrict the Company. The existence of the Plan and the
Awards granted under the Plan will not affect or restrict in any way the right
or power of the Board or the shareholders of the Company to make or authorize
any adjustment, recapitalization, reorganization, or other change in the
Company's capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference stocks
ahead of or affecting the Company's capital stock or the rights thereof, the
dissolution or liquidation of the Company or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding.


12.2    Mandatory Adjustment. In the event of any stock dividend, stock split,
reverse stock split, recapitalization, reclassification, or other distribution
of the Company's securities without the receipt of consideration by the Company,
of or on the Common Stock, the Committee shall make proportionate adjustments or
substitution to the aggregate number and type of Shares for which Awards may be
granted under the Plan, the maximum number and type of Shares which may be sold
or awarded to any Participant, the number and type of Shares covered by each
outstanding Award, and the base price, exercise price, or purchase price per
Share in respect of outstanding Awards.


12.3    Adjustments by the Committee. In the event of any change in
capitalization affecting the Common Stock not described in Section 12.2 above,
such proportionate adjustments, if any, as the Committee, in its sole
discretion, may deem appropriate to reflect such change, will be made with
respect to the aggregate number of Shares for which Awards in respect thereof
may be granted under the Plan, the maximum number of Shares which may be sold or
awarded to any Participant, the number of Shares covered by each outstanding
Award, and the base price, exercise price, or purchase price per Share in
respect of outstanding Awards. The Committee may also make such adjustments in
the number of Shares covered by, and price or other value of, any outstanding
Awards in the event of a spin‑off or other distribution (other than normal cash
dividends), of Company assets to shareholders.


ARTICLE 13
AMENDMENT AND TERMINATION


13.1    Amendment of Plan. The Board at any time, and from time to time, may
amend or terminate the Plan; provided that the Plan will terminate on May 5,
2030, if not terminated by the Board on an earlier date. No amendment shall be
effective unless approved by the shareholders of the Company to the extent
shareholder approval is required to satisfy any applicable law or securities
exchange listing requirements. At the time of such amendment, the Board shall
determine whether such amendment will be contingent on shareholder approval. The
Board may, in its sole discretion, submit any other amendment to the Plan for
shareholder approval.


13.2    Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
Participants with the maximum benefits provided or to be provided under the
provisions of the Code and the regulations promulgated thereunder relating to
Incentive Stock Options or to the nonqualified deferred compensation provisions
of Code Section 409A or to bring the Plan or Awards granted under it into
compliance therewith.


13.3    No Impairment of Rights. Rights under any Award granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless (a) the
Company requests the consent of the Participant and (b) the Participant consents
in writing. However, an amendment of the Plan that results in a cancellation of
an Award where the Participant receives a payment equal in value to the fair
market value of the vested Award


- 17 -



--------------------------------------------------------------------------------



or, in the case of an Option, the difference between the Fair Market Value and
the exercise price for all Shares subject to the Option, shall not be an
impairment of the Participant's rights that requires consent of the Participant.


13.4    Amendment of Awards. Subject to Section 14.5, the Committee at any time,
and from time to time, may amend the terms of any one or more Awards; provided,
however, that if any such amendment impairs a Participant's rights or increases
a Participant's obligations under the Participant’s Award or creates or
increases a Participant's federal income tax liability with respect to an Award,
such amendment shall also be subject to the Participant's consent (provided,
however, a cancellation of an Award where the Participant receives a payment
equal in value to the fair market value of the vested Award or, in the case of
vested Options, the difference between the Fair Market Value of the Shares
subject to an Option and the exercise price, shall not constitute an impairment
of the Participant's rights that requires consent).


13.5    No Repricings or Underwater Buyouts. Except for adjustments made
pursuant to Article 13, without the prior approval of the Company's
shareholders, no Option or SAR granted under the Plan may:
13.5.1    be amended to decrease the exercise price (in the case of an Option)
or base price (in the case of a SAR);
13.5.2    be cancelled in exchange for the grant of any new Option or SAR with a
lower exercise or base price or any other new Award; or
13.5.3    otherwise be subject to any action that would be treated under
accounting rules or otherwise as a "repricing" of such Option or SAR (including
a cash buyout or voluntary surrender/subsequent regrant of an underwater Option
or SAR).


ARTICLE 14
MISCELLANEOUS
14.1    Tax Withholding. The Company has the right, prior to and as a condition
to settlement of any Award under the Plan, including the delivery or Vesting of
Shares or Awards, to require the Participant to remit to the Company an amount
sufficient to satisfy any federal, state, or local taxes of any kind required by
law to be withheld with respect to such settlement or to take such other action
as may be necessary in the opinion of the Company to satisfy all obligations for
the payment of such taxes. The recipient of any payment or distribution under
the Plan has the obligation to make arrangements satisfactory to the Company for
the satisfaction of any such tax withholding obligations. The Company will not
be required to make any such payment or distribution under the Plan until such
obligations are satisfied.


14.2    Unfunded Plan. The Plan will be unfunded and the Company will not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of the Company to any person with respect to any
Award under the Plan will be based solely upon any contractual obligations that
may be effected pursuant to the Plan. No such obligation of the Company will be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.


14.3    Payments to Trust. The Committee is authorized to cause to be
established a trust agreement or several trust agreements whereunder the
Committee may make payments of amounts due or to become due to Participants in
the Plan.


14.4    Fractional Shares. No fractional Shares will be issued or delivered
under the Plan or any Option and Options granted under the Plan will not be
exercisable with respect to fractional Shares. In lieu of such fractional
Shares, the Company will pay an amount in cash equal to the same fraction using
the Fair Market Value of a Share of Common Stock.




- 18 -



--------------------------------------------------------------------------------



14.5    Annulment of Awards. Any Award Agreement may provide that the grant of
an Award payable in cash is revocable until cash is paid in settlement thereof
or that grant of an Award payable in Shares is revocable until the Participant
becomes entitled to the certificate (or other evidence of ownership) in
settlement thereof. In the event a Participant's Continuous Service is
terminated due to Termination for Cause, any Award which is revocable will be
annulled as of the date of such Termination for Cause.


14.6    Engaging in Competition With the Company. Any Award Agreement may
provide that, if a Participant’s Continuous Service is terminated voluntarily
and within a period of time (as specified in the Award Agreement) after the date
thereof accepts employment with any competitor of (or otherwise engages in
competition with) the Company, the Committee, in its sole discretion, may
require such Participant to return to the Company the economic value of any
Award that is realized or obtained (measured at the date of exercise, Vesting,
or payment) by such Participant at any time during the period beginning on the
date that is six months prior to the date that such Participant's Continuous
Service is terminated.


14.7    Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan are not to be
deemed a part of a Participant's regular, recurring compensation for purposes of
the termination indemnity or severance pay law of any state or country and will
not be included in, or have any effect on, the determination of benefits under
any other employee benefit plan or similar arrangement provided by the Company
or an Affiliate unless expressly so provided by such other plan or arrangements,
or except where the Committee expressly determines that an Award or portion of
an Award should be included to accurately reflect competitive compensation
practices or to recognize that an Award has been made in lieu of a portion of
cash compensation. Awards under the Plan may be made in combination with or in
tandem with, or as alternatives to, grants, awards, or payments under any other
the Company or Affiliate plans, arrangements, or programs. The Plan
notwithstanding, the Company or any Affiliate may adopt such other compensation
programs and additional compensation arrangements as it deems necessary to
attract, retain, and reward employees and directors for their service with the
Company and its Affiliates.


14.8    Securities Law Restrictions. No Shares may be issued under the Plan
unless counsel for the Company is satisfied that such issuance will be in
compliance with applicable federal and state securities laws. Certificates for,
or other evidence of ownership of, Shares delivered under the Plan may be
subject to such stop‑transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange or registered securities
association upon which the Common Stock is then listed or quoted, and any
applicable federal or state securities laws. The Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.


14.9    Continuing Restriction Agreement. Each Participant will, if requested by
the Company and as a condition to issuance of Shares under the Plan upon an
Award or exercise of an Award granted under the Plan that results in the
issuance of Shares, become a party to and be bound by a stock restriction or
other agreement with the Company containing restrictions on transfer of Shares,
including, without limitation, a right of first refusal for the benefit of the
Company, a market stand-off provision, or such other terms as the Company may
reasonably require.


14.10    Governing Law. Except with respect to references to the Code or federal
securities laws, the Plan and all actions taken thereunder will be governed by
and construed in accordance with the laws of the state of Washington, without
regard to principles of conflicts of laws.


As approved by the shareholders of First Northwest Bancorp on May 5, 2020.


- 19 -

